March 25", 2020
Certified Mail No: 7017 2680 0000 9301 6677

UNITED STATES BANKRUPTCY COURT FOR THE SOUTHERN

DISTRICT OF NEW YORK
Mary J. Farrier : Case No: 19-10412 (JLG)
Plaintiff i Honorable Judge James L. Garrity
vs
Ditech Financial
Defendant

 

OBJECTION TO DITECH FINANCIAL ATTORNEY MOTION FILED 3-10-20
Ohio has a Corona Crisis; everything has been delayed or put on hold, to keep the virus
from spreading. Ditech was well aware, that I always made my payments on time and I
was never late. When Ditech sent me a false foreclosure letter and sent false bad
information to the Credit Bureau. It is against the law to prey on and take advantage of a
Senior citizen. Ditech tried to take a house from me, falsely stating I did not make my
Mortgage Payment. I am someone’s Mother, Grandmother and Great-Grandmother.

I am not trying to ignore Ditech restructuring, I am only asking for the Mercy of the
Court. Do not issue an Injunction until Ditech give me some Consideration, by waving
the Balances of my two Mortgages, for the damages Ditech caused me. Ditect is an
involved party of an age Discrimination Lawsuit, taking advantage of a Senior Citzen.
I’m still waiting on an answer from Ditech and their Attorney McGlinchey Stafford
Attorney for Ditch Financial Attorney James W. Sandy.

See Attach (Certified Letter Mail Nov 14", 2019
Certified Mail No: 7016 2710 0000 7364 2941)

Certificate of Service will send a copy by Electronic and Regular U.S. Mail Certified
Certified Number: 7017 2680 0000 9301 6677

 

James W. Sandy Attorney

Mc Glinchey Stafford

3401 Tuttle Road, Suite 200
Cleveland, Oh 44122

Weil, Gotshal & Manges LLP
767 Fifth Ave

New York, New York 10153
Ray C. Schrock, P.C.

Sunny Singh

Richard W. Slack

 

Be *
Date: 03-25-20 Fi Lise Besancon)
Mary JAPaffier P.O. Box 19361
Cincinnati, OH 45219
513-207-3008

 
November 14", 2019
Certified Mail No: 7016 2710 0000 7364 2941
Chapter 11 Case No. 19-10412 (JLG)
Mary J. Farrier
P.O. Box 19361
Cincinnati, OH 45219

McGlinchey Stafford

James W. Sandy

3401 Tuttle Road, Suite 200
Cleveland, Oh 44122

Dear Attorney Mr. James W. Sandy:

I received your letter dated November 7", 2019 Ditech Financial LLC, had already
admitted fault to the damage they caused me. It is unlawful trying to take advantage of a
senior citizen and their property by sending the wrong information.

Ditech still want me to pay the two Mortgages that I owe them Ditech and their
Associates. Why do they still expect me to pay them and they escape the damages they
caused me and go free through Chapter 11, without waiving the two mortgages and not
giving me no consideration for the damages that they have caused me.

If I do not get a Satisfaction Resolution from Ditech within 10- days I’m going to obtain
Legal Counsel to advise me of my rights. I feel it is not fair for me to have to pay some
one and they can just walk away free. If] don’t hear something back from you in 10 days
I will be asking the Chapter 11 Court to give me some type of Consideration or put the
Injunction on hold until I obtain Legal Counsel. Put my two Mortgages and my Damages
In the Restructuring Plan, Ditech Financial LLC. 1s a Defendant in a 5 Million Dollar
Lawsuit In United States District Court Southern District of Ohio Western Division

Case Number 19cv588.

~ Sincerely -

yw Varrier
